Per Curiam. This was an action of debt on the official bond of the sheriff of Macon county, to recover various sums unlawfully retained by the sheriff, as alleged, and sundry amounts illegally claimed by the sheriff, as alleged, and allowed him by the county board.' The declaration contained twenty-seven breaches. To the greater number of these breaches a demurrer was sustained, and to certain pleas which were interposed to remaining breaches a demurrer was overruled, and final judgment was rendered against the plaintiffs. Several important questions of law aris.e upon these rulings, and it seems important that there should be an authoritative settlement of these questions as early as possible. While we are not entirely satisfied with the conclusion of the Circuit Court as to some of the points involved, we deem it advisable to affirm the judgment in order that the ease may go to the Supreme Court without the delay and expense that would be occasioned by a reversal in this court. The judgment will therefore be affirmed. Judgment affirmed.